Citation Nr: 1737493	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-31 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease, status post total knee replacement (hereinafter right knee disability) from April 1, 2008.  

3.  Entitlement to an effective date prior to September 8, 2003 for the grant of service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2017 regarding the issue of entitlement to service connection for a left knee disorder.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

The issues of an increased evaluation and earlier effective date for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's left knee osteoarthritis is caused by or due to his service-connected right knee disability.


CONCLUSION OF LAW

By resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for left knee osteoarthritis as associated with his service-connected right knee disability, have been met.  38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2016).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The evidence of record demonstrates that the Veteran has a current diagnosis of severe left knee osteoarthritis, as noted in his most recent May 2012 VA examination.  Service connection has already been established for the Veteran's right knee disability.  Consequently, the first two elements of secondary service connection have been met in this case, and this case turns on the nexus element.

As noted above, the Veteran underwent a VA examination of his left knee in May 2012.  The VA examiner opined that the Veteran's left knee osteoarthritis was less likely than not caused by, related to, or worsened by his service-connected right knee disability.  In support, the examiner noted that the medical literature did not support a nexus, as during the stance phase of walking, an individual does not place any more weight on a knee regardless of whether the opposite knee is normal or painful.  Further, he noted that osteoarthritis resulted from a complex interplay of multiple factors, and that for the majority of patients, osteoarthritis is linked to one or more factors, such as aging, occupation, trauma, and repetitive, small insults over time.

However, in June 2012, the Veteran's private physician opined that the Veteran's left knee osteoarthritis was likely secondary to transfer over the last 40 years or so, beginning in the 1950's when he had his first right knee operation in the military.  He further stated that he believed a significant majority of his need for left knee surgery was likely caused and related to his transferring force from his frequently injured and four-times operated on right knee onto the left knee.  

After weighing these two opinions against each other, the Board must find that the evidence is at the very least in equipoise as to whether the Veteran's service-connected right knee disability caused and/or aggravated his left knee osteoarthritis.  Significantly, the May 2012 VA examiner's opinion did not take into account the Veteran's statements that he in fact was instructed to and did place more weight on his left knee as a result of his right knee disability.  Further, the VA examiner did not take into account the VA treatment records that showed the Veteran did have gait disturbances for many years.  

In such cases where the evidence is in equipoise, the benefit of the doubt is resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, service connection for left knee osteoarthritis as associated with a service-connected right knee disability is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.310.  

ORDER

Service connection for left knee osteoarthritis is granted.

REMAND

In his September 2014 Substantive Appeal, the Veteran requested a Board hearing at a local VA office regarding the issues of an increased evaluation and earlier effective date for his right knee disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


